DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 1, 2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-19, 22, and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has amended independent claim 1 to recite the control unit programmed to perform a step of adding a solution to the partition to desorb analytes from the plurality of particles, and argues that the combination of references cited in the Final Rejection do not meet the claim limitations.  As detailed below, the claims are now rejected as being obvious over the combination of Karl et al., (US 2017/0010283), Dawson et al., (US 2012/0046184), and Leboudec (US 2019/0195903), of which Dawson et al., and Grater et al., are newly cited.  Because references to Dawson et al., and Grate et al., are newly cited, the Examiner will not argue the merits of their teachings here as Applicant has not had an opportunity to review the references in the context of the rejection.  Therefore, based on the teachings of the prior art, and the arguments presented here, the Examiner contends that the limitations of the instant claims are taught by the references cited below, thus the rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-15, 17-19, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karl et al., (US 2017/0010283) in view of Dawson et al., (US 2012/0046184) above, and further in view of Leboudec (US 2019/0195903).
Regarding claims 1, 3, and 18, Karl et al., teach an automated system comprising a liquid processing unit (fluid transfer unit, paragraph 0269) comprising a pipette (multichannel fluid transfer instrument, paragraph 0269), an incubating unit (sample storage unit, paragraph 0268) comprising a support, a sensing unit (paragraph 0096), a reagent and consumable storage unit (paragraph 0265), and a computing device (control unit, paragraph 0270) programmed to perform one or more steps process steps. Karl et al., do not teach a sensing unit having an array plate that comprises a plurality of particles having different physiochemical properties.
Dawson et al., teach a method for concentrating low abundance biomolecules wherein cells are incubated in a 96-well plate with nanoparticles having different physicochemical properties (paragraphs 0005, 0013, 0193), and adding a buffering solution to desorb proteins from the nanoparticles (paragraph 0113).  Dawson et al., teach that it is advantageous to desorb proteins from nanoparticles as a means of preventing nanoparticle contamination of the purified proteins (paragraph 0113).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Karl et al., to desorb proteins from nanoparticles in order to prevent nanoparticle contamination of purified proteins as taught by Dawson et al.  Karl et al., in view of Dawson et al., do not teach a control unit comprising one or more processors programmed to perform steps i-v.
Leboudec teaches a laboratory automation device comprising a controller that directs components of the device to perform various steps (Abstract, paragraphs 0004, 0008).  Leboudec teaches the controller performing steps of adding substances to a sample, incubating, separating, and measuring the presence of a substance (paragraph 0002) wherein a pipette, microplate, and heating device are taught as suitable device components controlled by the controller (paragraph 0010).  The Examiner is reading this combination as applying a known technique to a known device to yield predictable results which would have been obvious to one of ordinary skill in the art.  The Examiner contends that one of ordinary skill in the art would have been motivated to utilize the automated device of Leboudec as a means of increasing the number of samples that can be processed.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Karl et al., in view of Dawson et al., wherein a controller is programmed to operate device components on an automated laboratory device in order to increase the number of samples that can be processed simultaneously as applying a known technique to a known device to yield predictable results requires only routine skill in the art.
Regarding claims 4 and 5, Karl et al., tech a support for a microplate (paragraph 0092).
Regarding claim 6, Karl et al., teach the sensing unit comprising a thermocycler (paragraph 0268).
Regarding claim 7, Karl et al., teach the sensing unit comprising a mixing paddle (paragraph 0269).
Regarding claims 8 and 9, Karl et al., teach magnetic beads immobilized on a support (paragraphs 0101, 0102).
Regarding claim 10, Karl et al., teach a magnetized support (paragraph 0102).
Regarding claim 11, Karl et al., teach a reagent storage unit (paragraph 0265). The Examiner notes that the phrase “configured to” does not impart any structural features to the reagent storage unit, but instead represents the intended use of the reagent storage unit. As such, the Examiner contends that the prior art reagent storage unit is fully capable of performing the functions recited in claim 11.
Regarding claims 12-14, Karl et al., in view of Dawson et al., in view of Leboudec teach pipetting a volume of biological sample onto a sensor array, but do not explicitly teach specified volumes or ratios of sample to particles as recited in claims 12-14. The Examiner is reading these limitations as routine optimization which would have been obvious to one of ordinary skill in the art. The MPEP states that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges through routine experimentation. The Examiner contends that one of ordinary skill in the art would have found it obvious to optimize the volume of biological sample pipetted onto the sensor array as a means of accounting for the amount of analytes in a sample, or for the concentration of binding particles on the substrate. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Karl et al., in view of Dawson et al., in further view of Leboudec wherein the biological sample is pipetted onto the sensor array at a specified volume or ratio as optimization requires only routine skill in the art.
Regarding claim 15, Dawson et al., teach an incubation time of at least 1 hour (paragraph 0069).
Regarding claim 17, Dawson et al., teach a series of wash steps (paragraph 0132).
Regarding claim 19, Dawson et al., teach surface curvature and hydrophobicity as physicochemical properties (paragraph 0103).
Regarding claims 22 and 23, Dawson et al., teach analyzing data generated by mass spectrometry (paragraphs 0031, 0069, 0134, 0144) and determining a biological state based on the biomolecules (paragraph 0046).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karl et al., (US 2017/0010283) in view of Dawson et al., (US 2012/0046184) in view of Leboudec (US 2019/0195903) as applied to claim 1 above, and further in view of Dees et al., (US 2012/0196304).
Regarding claim 16, Karl et al., in view of Dawson et al., in view of Leboudec do not teach incubation at a temperature ranging from 4ºC to 40ºC.
Dees et al., teach a detection apparatus wherein samples are incubated at temperatures ranging from 4 to 40ºC (paragraph 0101).  Dees et al., teach that it is advantageous to select a temperature range as a means of maintaining reagents at temperatures that are not detrimental to the reagents (paragraph 0101).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Karl et al., in view of Dawson et al., in view of Leboudec to utilize an incubation temperature ranging from 4 to 40ºC in order to maintain reagents at temperatures that are not detrimental to the reagents as taught by Dees et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        /LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797